Exhibit 10.6

Addendum to Employment Agreement
 
This Addendum dated February 28, 2006, to the Employment Agreement by and
between IXI Mobile (R&D) Ltd. (the “Company”) (a subsidiary of IXI Mobile Inc.,
the “Corporation”) and Gideon Barak (“Employee”) entered into effective as of
January 1, 2006 (the “Employment Agreement”) is entered into by and between
Company and Employee  (the “Addendum”).
 

Whereas:  
Employee has been engaged by Company since 2000, and since January 1, 2006 is
engaged pursuant to the Employment Agreement;

 

Whereas:  
The parties have agreed that, as of the date of the closing of the contemplated
merger transaction (the “Addendum Effective Date” and the “Closing”,
respectively), among the Corporation, the Israel Technology Acquisition Corp.,
and the ITAC Acquisition Subsidiary Corp. (the “Group”) and subject thereto, the
terms and position of the Employee’s employment shall automatically be modified
and the Employment Agreement amended, in accordance with the terms set forth
below.

 
Therefore, it is hereby stipulated and agreed between the parties as follows:
 

1.  
The preface to this Addendum constitutes an indivisible and integral part
thereof.

 

2.  
Unless otherwise defined herein, the capitalized terms appearing herein shall
have the meanings attributed to them in the Employment Agreement or, where
expressly so indicated, in the Agreement and Plan of Merger entered into as of
February 28, 2006 (the “Merger Agreement”).

 

3.  
Starting on the Addendum Effective Date the position of the Employee shall
change to co-Chairman of the Group and any reference to Chairman in Employee’s
Employment Agreement shall as of the Addendum Effective Date change to
“co-Chairman”. Employee agrees that changing his position to “co-Chairman” will
not be considered as a just cause for termination by the Employee.

 

4.  
As of the Addendum Effective Date, the terms of Employee’s engagement shall be
modified as follows:

 

4.1.  
Annual Bonus

 

4.1.1.  
In addition to the Salary and all other rights and benefits provided for under
Exhibit A of the Employment Agreement, and commencing with the 2006 calendar
year, the Employee shall be entitled to an annual bonus for each calendar year
in which he was employed in a gross amount calculated as follows(the “Annual
Bonus”):

 
A gross amount equal to 2% (two percent) of that portion of the Group’s net
income (as such term is defined in Section 2.15 of the Merger Agreement) which
exceeds the amount of the net incomeof the Group in the immediately preceding
calendar year (the “Profit Increase”).
 
For the removal of doubt, it is hereby clarified that the baseline for the
calculation of the Profit Increase for the 2006 calendar year shall be the net
income of the Corporation in 2005 calendar year and if the financial statements
of the Corporation for 2005 show no net income then the baseline amount shall be
zero.
 

4.1.2.  
The Annual Bonus shall be paid within five (5) Business Days following the
filing of the Parent’s Annual Report on Form 10K with the Securities and
Exchange Commission for the relevant year. Subject to the provisions of Section
4.3 of this Addendum, in the event of a termination of the Employment Agreement
prior to completion of any calendar year and/or prior to the publication of the
financial statements for a given calendar year, Employee shall be entitled to
the proportionate share of the Annual Bonus and the Target Bonuses (based upon a
calculation of the applicable bonus for the entire calendar year in which the
Employment Agreement has been terminated), as the case may be, which shall be
paid within the timeframe provided for in the Addendum.

 

--------------------------------------------------------------------------------


 

4.2.  
Target Bonuses

 
Options
 

4.2.1.  
Immediately following the Closing, the Board of Directors of the Parent shall
grant Employee options to purchase 750,000 shares of the Parent's Common Stock
(the "Additional Options") which shall vest in accordance with the following
terms:

 

4.2.1.1.  
Upon reaching the 2007 Net Profit Target (as defined in, and in accordance with
the terms of, the Merger Agreement), an aggregate number of Additional Options
shall vest equal to 150,000 multiplied by a fraction (A) the numerator of which
shall be the excess of Parent’s net income of the calendar year ending December
31, 2007 over $15,000,000 and (B) the denominator of which shall be $10,000,000.
In no event shall the fraction in the preceding sentence exceed one (1); any of
the foregoing Additional Options not vested in accordance with the foregoing
shall expire and be of no further effect; and

 

4.2.1.2.  
Upon reaching the 2008 Net Profit Target (as defined in, and in accordance with
the terms of, the Merger Agreement) an aggregate number of Additional Options
shall vest equal to 150,000 multiplied by a fraction (A) the numerator of which
shall be the excess of Parent’s net income for the calendar year ending December
31, 2008 over $20,000,000 and (B) the denominator of which shall be $25,000,000.
In no event shall the fraction in the preceding sentence exceed one (1); any of
the foregoing Additional Options not vested in accordance with the foregoing
shall expire and be of no further effect; and

 

4.2.1.3.  
450,000 of the Additional Options, a third of which shall vest upon and be
conditional upon achievement of each of the First Share Price Trigger (150,000
Additional Options), the Second Price Trigger (150,000 Additional Options), and
the Third Price Trigger (150,000 Additional Options) (as each term is defined
in, and in accordance with the terms of, the Merger Agreement). Provided,
however, that the First Share Price Trigger, the Second Price Trigger, and the
Third Price Trigger shall be deemed to have occurred only if such relevant Share
Price shall have remained during any twenty (20) Trading Days during any thirty
(30) consecutive Trading Day period at any time during the period commencing on
the Closing and ending on the fourth anniversary thereof. Upon the fourth
anniversary from Closing, any Additional Options not vested in accordance with
the foregoing shall expire and be of no further effect.

 

4.2.2.  
The foregoing vesting schedule shall be accelerated in every event where the
Holders and the Derivative Holders (as such terms are defined in the Merger
Agreement) shall be entitled to acceleration of the issuance of any Additional
Shares (as such term is defined in the Merger Agreement).

 

4.2.3.  
The Additional Options shall be granted pursuant to the Parent’s employee share
option plan to be established under Section 102 of the Israel Tax Ordinance. The
exercise price of the Additional Options shall be US$5.00 (five US dollars) per
share of Parent’s Common Stock issuable upon such exercise

 
Cash Bonuses
 
2

--------------------------------------------------------------------------------


 

4.2.4.  
In addition to the Additional Options, Employee shall be entitled to the
following cash bonuses:

 

4.2.4.1.  
a cash bonus in the gross amount of US $200,000 (two hundred thousand US
dollars) upon achievement of the First Share Price Trigger during any twenty
(20) Trading Days during any thirty (30) consecutive Trading Day period at any
time during the period commencing on the Closing and ending on the fourth
anniversary thereof (the "Share Price Bonus"); and

 

4.2.4.2.  
a cash bonus of the gross amount of up to US$800,000 (eight hundred thousand US
dollars) (“Second Bonus”) upon the employee becoming entitled to the Share Price
Bonus under 4.2.4.1 above and the occurrence of any one of the following
conditions, as follows: (i) if the Parent receives funds upon the exercise of
warrants outstanding on the date of the Merger Agreement to acquire shares of
Parent Common Stock (“Parent Warrants”) of no less than US$ 45 million, the
Employee shall be entitled to the full amount of the Second Bonus; (ii) if the
Parent’s Board calls for the cashless exercise of the lower of (a) all
outstanding Parent Warrants or (b) 69% of the Parent Warrants, the Employee
shall be entitled to the full amount of the Second Bonus; and (iii) if Parent
receives proceeds from the exercise of Parent Warrants in the amount of less
than US$45 million, then a proportionate amount of the Second Bonus shall be
payable to Employee - the sum of which shall be calculated by multiplying the
Second Bonus by a fraction, the numerator of which shall be the amount of such
proceeds and the denominator of which shall be US$45 million. Sums payable under
(iii) above shall be calculated and payable on an annual basis and shall be
deemed on account of payments due under (i) and (ii) above. Under no event will
the aggregate amount payable to Employee under this subsection 4.2.4.2 exceed
US$800,000.

 

4.2.5.  
(a) cash bonuses in the gross amount of US $200,000 (two hundred thousand US
dollars) each for the achievement of each of the (i) the Revenue Target (as
defined in the Merger Agreement) during calendar year 2006; (ii) the Second
Price Trigger; and (iii) the Third Price Trigger; (b) upon reaching the 2007 Net
Profit Target, a cash bonus in the gross amount of US$200,000 (two hundred
thousand US dollars) multiplied by a fraction (A) the numerator of which shall
be the excess of Parent’s net income of the calendar year ending December 31,
2007 over $15,000,000 and (B) the denominator of which shall be $10,000,000. In
no event shall the fraction in the preceding sentence exceed one (1); (c) Upon
reaching the 2008 Net Profit Target, a cash bonus in the gross amount of
US$200,000 (two hundred thousand US dollars) multiplied by a fraction (A) the
numerator of which shall be the excess of Parent’s net income for the calendar
year ending December 31, 2008 over $20,000,000 and (B) the denominator of which
shall be $25,000,000. In no event shall the fraction in the preceding sentence
exceed one (1). The bonuses included in this Section shall be referred herein as
the “Target Bonuses”.

 
Provided, however that the Second Price Trigger, and the Third Price Trigger
shall be deemed to have occurred only if such relevant Share Price shall have
remained during any twenty (20) Trading Days during any thirty (30) consecutive
Trading Day period at any time during the period commencing on the Closing and
ending on the fourth anniversary thereof.
 


 

4.3.  
Section 2.2 of the Employment Agreement shall be amended and restated as
follows:

 
2.2 Company and Employee may terminate this Agreement at any time and for any
reason upon 90 days’ prior written notice to the other party (the “Termination
Notice”).
 
3

--------------------------------------------------------------------------------


 
In the event that (i) the Company terminates this Agreement for any reason,
other than a Termination for Cause (defined below); or (ii) the Employee
terminates this Agreement for Justifiable Reason (defined below), Employee shall
be entitled to the following:
 
(a) Salary and benefits set forth in Sections 3, 4, and 5 of the Employment
Agreement which would have been due to him in a twelve-month period following
the furnishing of the Termination Notice (the “Severance Period”); and
 
(b) un-expired Additional Options not yet vested as of the effective date of
termination shall not expire and shall vest upon the triggering events, if
applicable, set forth in Section 4.2.1 even if those occur after termination;
and
 
(c) immediate vesting upon the effective date of termination of all unvested
Corporation Options (defined below);
 
(d) extension of the exercise period of all Corporation Options and all vested
Additional Options to the full term of said options pursuant to the relevant
share option plan in place with regard to said options, and in the absence of a
provision in the share option plan in this regard, the full term of said options
shall be 10 years or earlier upon so called "Change of Control" events as set
forth in the Company's Israeli Share Option Plan ("Plan"); upon a so called
"Change of Control" event such Corporation Options and Additional Options shall
be subject to adjustment/swap/early exercise in the same manner as other Options
subject to the Plan.
 
(e) Target Bonuses and Annual Bonuses which would have been due to him during
the Severance Period; In the event that such Severance Period ends prior to
completion of any calendar year and/or prior to the publication of the financial
statements for a given calendar year, Employee shall be entitled to the
proportionate share of the Annual Bonus and the Target Bonuses (based upon a
calculation of the applicable bonus for the entire calendar year in which the
Severance Period ends), as the case may be, which shall be paid within the
timeframe provided for herein.
 
In addition to the foregoing, in the event that the First Share Price Trigger
during any twenty (20) Trading Days during any thirty (30) consecutive Trading
Day period is achieved following the effective date of termination, but before
the lapse of the fourth anniversary from Closing, the Company's obligation to
pay Employee the Share Price Bonus and the Second Bonus shall survive said
termination and be payable upon the meeting of any of the conditions in
accordance with Section 4.2.4.1 and 4.2.4.2 as applicable.
 
For the avoidance of doubt, the 90-day notice period set forth in the first
paragraph of Section 2.2 above shall overlap with the Severance Period.
 
“Termination for Cause” shall mean a termination by the Company as a result of
(i) a material breach by the Employee of the Employment Agreement which is not
cured by the Employee within thirty (30) days after his receipt of notice
thereof from the Company; and/or (ii) any action by the Employee to
intentionally harm the Company which is not rectified by the Employee within
thirty (30) days after his receipt of notice thereof from the Company (iii) any
act of moral turpitude by Employee or action by the employee to intentionally
harm the Corporation.
 
“Justifiable Reason” shall mean (i) an action by the Company to substantially
change the functions, rights or duties of the Employee; and/or (ii) a material
breach by the Company of any of the provisions of this Agreement, as amended by
the Addendum, which is not cured within thirty (30) days of the date the Company
was notified, in writing, of such breach; and/or (iii) a requirement by Company
that the Employee relocate to a business location outside of Israel; and/or (iv)
any action by the Company to intentionally harm the Employee which is not
rectified by the Company within thirty (30) days after its receipt of notice
thereof from the Employee.
 
4

--------------------------------------------------------------------------------


 

4.4.  
In the event of (i) a Termination for Cause; or (ii) a termination by Employee
of the Employment Agreement other than for Justifiable Reason , then Employee
shall only be entitled to (a) Salary and benefits set forth in Sections 3, 4 and
5 of the Employment Agreement and (b) Annual Bonuses, Target Bonuses, Share
Price Bonus, Second Bonus, and Additional Options (subject to vesting events and
conditions precedent set forth in this Addendum ), which would have been due to
him in a three-month period following the furnishing of the Termination Notice.
Any Additional Options and Corporation Options vested prior to expiry of the
three months period shall be exercisable no later than 6 months following such
date or earlier upon so called "Change of Control" events as set forth in the
Company's Plan; upon a so called "Change of Control" event such Corporation
Options and Additional Options shall be subject to adjustment/swap/early
exercise in the same manner as other options subject to the Plan.

 

 4.5  
Pre-Closing Shares

 

4.5.1.  
Immediately prior to the Closing, and as a bonus to Employee for his efforts in
connection with the consummation of the transactions contemplated by the Merger
Agreement, the Board of Directors of the Corporation shall issue to the Employee
that number of shares of the Corporation’s Common Stock, pursuant to the
Corporation’s share option plan established under Section 102 of the Israel Tax
Ordinance (the “Shares”), which upon conversion to shares of Common Stock of the
Parent shall equal 216,000 shares of the Parent’s Common Stock

 

4.5.2.  
With regard to options presently held by Employee to purchase Common Stock in
the Corporation (the “Corporation Options”), Employee hereby waives any
acceleration or other rights pertaining to any securities held by him which may
be triggered by the merger transaction among the Group.

 

5.  
The parties hereto confirm that the Employee has engaged, and shall continue to
engage, in other business or professional activities as set forth in Section 1.2
of the Employment Agreement and that he shall continue to devote the same
portion of his business time to the fulfillment of his duties towards the
Company as he has done prior to the date hereof.

 

6.  
The provisions of this Addendum are subject to the Closing and are in amendment
of the provisions of the Employment Agreement. In the event of an inconsistency
between the provisions of the Employment Agreement and the provisions of this
Addendum, the provisions of this Addendum shall prevail.

 

7.  
For the removal of doubt it is hereby clarified that, other than as specifically
amended hereby, the provisions of the Employment Agreement shall remain in full
force and effect.

 

8.  
Employee confirms that for purposes of severance pay under Israeli law and/or
his Employment Agreement, his employment period commences on January 1, 2006 and
any service provided by Employee to the Company prior to such date in any
capacity shall not be deemed a period of employment for severance pay purposes.
Employee hereby fully and forever waives any claims and/or demands for severance
pay for the period preceding January 1, 2006. Employee further confirms that
other than an outstanding debt which, as of the date of signing this Addendum
amounts to US$261,000 (two hundred sixty one thousand US dollars) and
reimbursement of expenses in the ordinary course of business, the Company or any
of its affiliated entities, including the Corporation, has no outstanding debts
and liabilities to the Employee arising under any relationship with the Company
preceding the signing date of this Addendum and that he has no claims, demands
and requests from the Company for any such debts and liabilities. For the
removal of doubt, it is hereby clarified that the foregoing confirmation does
not apply to any debt or liability that may arise following the date of signing
of this Addendum.

 

9.  
If Employee converts his Employment Agreement into a Service Management
Agreement under Section 7 of his Employment Agreement, then this Addendum shall
be adjusted accordingly so as to apply to such alternative legal relationship
with the Employee at no additional cost or expense upon the Group.

 
5

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have hereby duly executed this Addendum
on the day and year first set forth above.
 

IXI Mobile (R&D) Ltd.   /s/ Gideon Barak By: /s/ Amit Haller   Gideon Barak

 
 
 
We agree to the above:
 
/s/ Israel Frieder
Israel Technology Acquisition Corp.
 
6

--------------------------------------------------------------------------------

